                           THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI


    AB,1

                                  Plaintiff,
    v.                                                         Case No.

    HRB Professional Resources LLC
                                                               JURY TRIAL REQUESTED
         Serve: CT Corporation System
                120 South Central Avenue
                 Clayton, Missouri 63105

                                 Defendant.


                                               COMPLAINT

         1.       Plaintiff AB states his causes of action against Defendant HRB Professional

Resources LLC (“HRB” or “Defendant”) as follows:

         2.       This is an action for disability discrimination, hostile work environment, failure to

accommodate and for retaliation for having engaged in protected action. Plaintiff’s claims of

discrimination arise under the Americans with Disabilities Act, 42 U.S.C. § 12101 et. seq.

(ADA) and under the Missouri Human Rights Acts.

         3.       Plaintiff is a former employee in Defendant’s marketing department. After he

disclosed a mental health disability for which he required treatment, management harassed and




1
 This case pertains to discrimination on the basis of Plaintiff’s mental health disability. Because
Plaintiff has an interest in keeping his private health information out of the public domain, he
wishes to remain anonymous. Accordingly, counsel has identified him only as “AB” in these
pleadings and has redacted all identifying information out of the supporting charges of
discrimination and notices of right to sue. Plaintiff is also filing a Motion for Leave to proceed
anonymously, noting that, as a result of the underlying administrative process, Defendant is
already aware of the claim and can identify it using the charge numbers.


              Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 1 of 16
humiliated him on the basis of his disability, unfairly reprimanded him, threatened him with

termination, failed to accommodate him, and ultimately terminated him.

       4.       Plaintiff seeks all available legal and equitable remedies for claims under the

ADA and the MHRA including, back pay, front pay, compensatory damages, punitive damages,

and attorneys’ fees.

                                     JURISDICTION AND VENUE

       5.       This Court has jurisdiction over this action under 28 U.S.C. § 1331, which

provides original jurisdiction in this Court for suits arising under federal law.

       6.       This Court has jurisdiction over the state law claims in this action pursuant to 28

U.S.C. § 1367, which provides authority for a United States federal court to hear a closely related

state law claim against a party already facing a federal claim.

       7.       This Court has jurisdiction over Plaintiff’s claim because Plaintiff filed two

timely Charges of Discrimination with the proper Agencies (Equal Employment Opportunity

Commission (“EEOC”) and Missouri Human Rights Commission(“MCHR”)) and received

Right-to-Sue letters mailed, respectively, on July 10, 2019 and August 15, 2019, and received

thereafter.

       8.       Venue is proper in the United States District Court for the Western District of

Missouri under 28 U.S.C. § 1391(b)(2), because the events giving rise to Plaintiff’s claims

occurred in this District.

                                                PARTIES

       9.       Plaintiff AB was a resident of Kansas City, Missouri and is currently a resident of

Illinois.




                                        2
            Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 2 of 16
       10.       Defendant HRB Professional Resources, LLC is a foreign for-profit company

organized in the state of Delaware and authorized to do business in Missouri. Defendant HRB is

an employer within the meaning of the ADA and the MHRA.

                                 ADMINISTRATIVE PROCEEDINGS

       11.       On or about July 16, 2018, Plaintiff timely filed charge number 563-2018-02473

against H & R Block with the Missouri Human Rights Commission. The charge was dually filed

with the EEOC. He later amended that charge on or about June 21, 2019 with the same charge

number. A copy of that charge is attached as Exhibit A.

       12.       On or about July 10, 2019, the EEOC mailed a notice of right to sue pursuant to

the ADA to Plaintiff and he received it thereafter. The MCHR mailed a notice of right to sue

regarding this charge on or about July 30, 2019. A copy of the EEOC and MCHR Right to Sue

Notices is attached as Exhibit B.

       13.       On or about July 17, 2019, Plaintiff timely filed EEOC charge 563-2019-02209

for disability discrimination, wrongful termination, and retaliation. A copy of that charge is

attached as Exhibit C.

       14.       On or about August 15, 2019, the EEOC mailed a notice of right to sue pursuant

to the ADA to Plaintiff and he received it thereafter. The MCHR mailed a notice of right to sue

regarding this charge on or about August 29, 2019. A copy of the EEOC and MCHR Right to

Sue Notices is attached as Exhibit D.

       15.       This action has been filed with this Court within 90 days of Plaintiff’s receipt of

the right-to-sue notices of from the EEOC. Plaintiff has fully complied with all administrative

prerequisites before filing this action.




                                         3
             Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 3 of 16
                 FACTUAL BACKGROUND COMMON TO ALL COUNTS

      16.       Plaintiff began his career with Defendant on or about March 20, 2017. At the time

of his termination, his job title was Lead Product Manager. He was originally hired to work in

the Innovation business unit.

      17.       When he started his employment, during his first one-on-one session with his

supervisor, Plaintiff requested a reasonable accommodation of a modified work and break

schedule to enable him to attend psychotherapy sessions which he required to manage his mental

health diagnosis.

      18.       Plaintiff’s supervisor told him that as a full-time non-seasonal employee, he had

flexibility in shifting his hours to accommodate his personal needs so long as he timely

completed his work.

      19.       Plaintiff’s supervisor did not direct him to contact Human Resources with his

request for reasonable accommodation or to take any other action with regard to his request for

accommodation.

      20.       In late April 2017, the Innovation Business unit (to which Plaintiff was assigned

at that time) underwent a reorganization, and Plaintiff was reassigned to the Marketing Business

unit. Alan Lowden, Chief Information Officer, encouraged him to interview for other positions

within the company.

      21.       On or about May 11, 2017, Plaintiff met with Amy Hu, the Vice President of

Marketing (Digital) about a position in her business unit. The conversation went well and Ms.

Hu specifically told Plaintiff that his skill set would be a good fit for her team, and offered him

an internal transfer to her team, which Plaintiff accepted.

      22.       At some point in the conversation, Ms. Hu offered Plaintiff the opportunity to

lease a rental property she owned. Plaintiff declined the offer and Ms. Hu reacted aggressively


                                        4
            Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 4 of 16
and pushed Plaintiff again to lease her property. At that point, Plaintiff told Ms. Hu that he had a

mental health disability and explained that he needed to be in a different location to

accommodate his regular psychotherapy appointments.

      23.       Ms. Hu became visibly discomfited at Plaintiff’s mention of a mental health

diagnosis and a need to undergo therapy, and Plaintiff reassured her that his disability had not

interfered with his work performance, and he did not expect it to be a problem.

      24.       Ms. Hu responded with “Okay – as long as you promise me you won’t forget to

take your meds, as I don’t want you going postal.” Plaintiff was humiliated and upset by Ms.

Hu’s comment, but was nevertheless optimistic at that point about transferring to Ms. Hu’s unit.

      25.       On or about May 15, 2017, Plaintiff met with George Guastello, Executive Vice

President of Marketing, and Scott Buchbinder, Director of Finance about the possibility of an

internal transfer to Ms. Hu’s business unit. Both individuals agreed that Plaintiff’s skill set would

be a good fit for Ms. Hu’s team and assured him that the internal transfer would be a smooth

process and would not present any corporate or administrative hurdles.

      26.       On August 24, 2017, Plaintiff again met with Ms. Hu to talk about the logistics of

the internal transfer she had offered. During the meeting, Plaintiff focused on what knowledge,

skills, and abilities he could bring to the team. Ms. Hu, however, focused again on Plaintiff’s

mental health and asked him if he had experienced any trouble in the past navigating stress. Ms.

Hu also expressed her concerns that because Plaintiff needed to see a psychiatrist, he was not

mentally able to handle a high-stress position such as the one she had offered him. Once again,

Plaintiff assured Ms. Hu that he was able to perform all the functions of his job well and that his

mental health had never interfered with his job performance.




                                        5
            Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 5 of 16
      27.       At some point in that conversation, Ms. Hu addressed the fact that Heather Watts,

Senior Vice President, was considering Plaintiff for a role in the Digital DIY digital unit and

asked Plaintiff if he would prefer to join Ms. Watts’ team. Plaintiff told Ms. Hu that he preferred

the role on her team over that of Ms. Watts. Once again, Ms. Hu specifically stated that she was

concerned that Plaintiff’s health would be a “liability for our team,” and that she needed

someone who could handle a high stress role. In her comments, Ms. Hu incorrectly identified

Plaintiff’s diagnosis as PTSD.

      28.       Once again, Plaintiff stressed that he was fully capable of performing in the role

and that he had never had any behavioral issues in the past related to his mental health. Ms. Hu

ended the meeting abruptly without responding to Plaintiff’s repeated assurances that his health

would not preclude him from being a successful team member for her.

      29.       On or about August 30, 2017, Plaintiff met with Zerlina Jackson, Director of

Marketing (Digital) about joining the team. The conversation went well, and Ms. Jackson

expressed enthusiasm for Plaintiff’s experience and skill set.

      30.       However, during a conversation about how Plaintiff relaxed when he was not at

work, Ms. Jackson specifically referenced his mental health and asked him whether he could

handle a stressful position, because “Amy wants to know that [his] PTSD [wouldn’t] be a

liability.” Once again, Plaintiff assured management that his condition had not interfered with

his performance in the past. Plaintiff and Ms. Jackson agreed to meet to further discuss

Plaintiff’s ideas and potential contributions to the team.

      31.       Plaintiff sent Ms. Jackson a meeting request on or about September 5, 2017, but

Ms. Jackson declined the meeting without explanation, and failed to respond to the follow-up




                                        6
            Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 6 of 16
email Plaintiff sent inquiring about the meeting they had discussed. When Plaintiff saw Ms.

Jackson in the elevator, she acted aloof and did not offer to meet with Plaintiff.

       32.       On or about September 7, 2017, Plaintiff met with Amy Hu. Ms. Hu expressed

concern that Plaintiff would not be a good fit for her team because she would not have complete

confidence in him. When Plaintiff pressed as to why she had “lost confidence,” in him, Ms. Hu

responded that the position would be stressful, and that because of Plaintiff’s PTSD, she did not

think he would be a good fit for the team. Plaintiff explained that he did not have PTSD, and,

again reiterated that his mental health had not interfered with his work performance in the past,

and that he had no reason to think his disability would present a problem.

       33.       During the September 7, 2017 meeting, Plaintiff specifically alleged that in

rescinding her job offer to him, Ms. Hu was discriminating against Plaintiff on the basis of his

disability. Ms. Hu reacted angrily, denied the allegations, and acknowledged Plaintiff’s skill set,

but suggested that there were better opportunities for him elsewhere. Ms. Hu also acknowledged

that she “could’ve done a better job bringing this up,” but said that if they were to work together,

“this is how it is.”

       34.       On or about October 30, 2017, Plaintiff had a one-on-one with John Hiller, the

Director of Marketing, who was his immediate supervisor. During the meeting, Mr. Hiller

informed Plaintiff that he had not been selected for the position on Heather Watts’ team because

he had done poorly in the interviews, and there was concern that he had “interpersonal”

problems. Plaintiff was surprised, as he believed the interview had gone well, and pressed Mr.

Hiller to speak directly with Ms. Watts about the matter. Mr. Hiller did so and reported that Ms.

Watts had agreed that Plaintiff had interviewed well, but that she suggested that Plaintiff would

be a better fit for another division.




                                         7
             Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 7 of 16
      35.       Plaintiff was aware that Amy Hu had significant influence in the marketing

department, and he expressed his concern that she invented “interpersonal problems” in

retaliation for Plaintiff’s allegations that she had discriminated against him on the basis of his

disability. Mr. Hiller said that he did not want to get involved, but asked Plaintiff to share notes

and emails substantiating Plaintiff’s concerns with him.

      36.       On November 2, 2017, Mr. Hiller acknowledged receipt of Plaintiff’s notes and

suggested he would keep Plaintiff’s allegations private between the two of them.

      37.       Plaintiff’s shorthand notes specifically referenced the mischaracterization of his

condition as PTSD and contained several other references management had made to his “PTSD.”

      38.       On or about November 3, 2017, Plaintiff met with Mr. Hiller and specifically

alleged that Amy Hu had discriminated against him on the basis of his disability and had blocked

him from being on her team as a result of her discriminatory animus. Plaintiff urged Mr. Hiller to

elevate the problem and seek an appropriate remedy.

      39.       On or about November 9, 2017, Mr. Hiller approached Plaintiff and asked him to

sign a “Written Warning” about a corporate expense charged for a project Plaintiff had done.

Plaintiff disagreed with the contents of the reprimand and reminded Mr. Hiller that he had

repeatedly offered to pay the expense himself, but that Mr. Hiller had insisted that he not pay for

the expense prior to submitting the expense report.

      40.       On or about November 17, 2017, Plaintiff asked Mr. Hiller for updates about the

status of his discrimination complaint. Mr. Hiller told Plaintiff that there were a lot of moving

pieces, and that he needed to be patient and “keep his head down.” Mr. Hiller declined to

contact the new company CEO to discuss the status of the discrimination complaint.




                                        8
            Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 8 of 16
       41.       On or about December 15, 2017, Mr. Hiller asked Plaintiff what other jobs he was

considering and encouraged him to look outside of H & R Block at other opportunities.

       42.       On or about January 17, 2018, Plaintiff spoke with Zerlina Jackson, congratulated

her on an award her team had received, and offered to share some data he had collected. Ms.

Jackson interrupted him, and she told him “you’ll never be a part of our team because you have

no idea how things work around here -- so why don’t you go home, take a handful of your crazy

pills, and never wake up.”

       43.       A fellow Lead Product Manager spoke with Plaintiff on or about January 19, 2018

and told him that his manager had told him that senior marketing leadership had commented that

Plaintiff would never have a job in marketing again.

       44.       Plaintiff met with John Hiller again on or about January 26, 2018. Mr. Hiller told

Plaintiff that “given everything that’s happened,” he was being pressured to resolve Plaintiff’s

complaint. Mr. Hiller refused to say who was pressuring him to resolve the situation with

Plaintiff, but he said that he preferred that Plaintiff leave voluntarily rather than involuntarily.

Mr. Hiller also offered to provide Plaintiff positive letters of recommendation and introductions

to other companies in the area.

       45.       On January 30, 2018, as a result of the discrimination he experienced, Plaintiff

became incapacitated. He emailed Mr. Hiller and explained that the illegal treatment he had

experienced had caused him to be sick and unable to work.

       46.       On or about February 11, 2018, Plaintiff emailed the company Chief Ethics

Officer to report Ms. Jackson’s discriminatory comment. Plaintiff received a generic response

the following day, and a non-generic response from Stacy Vobach on February 19, 2018.




                                         9
             Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 9 of 16
         47.   Plaintiff’s wife, who was monitoring Plaintiff’s emails while he was on leave,

responded, and asked if Plaintiff’s response was an emergency, as his doctor had advised him to

“unplug” while he was on disability leave.

         48.   Plaintiff has no record of Ms. Vobach responding to his wife’s email.

         49.   From January 30, 2018 through May 4, 2018, Plaintiff was on approved short-

term disability leave for a major depressive episode.

         50.   From May 21, 2018 through June 25, 2018, Plaintiff was on FMLA approved

leave.

         51.   On or about June 17, 2018, Laura Klopatek from Defendant’s Human Resources,

provided Plaintiff with a form to request leave.

         52.   Plaintiff was unable to return to work on June 26, 2018, at the conclusion of his

approved leave, so he requested additional leave. Defendant was initially unresponsive to

Plaintiff’s request, and later gave inconsistent guidance on the process for approving a request

for temporary leave.

         53.   On or about June 29, 2019, Ms. Klopatek directed her staff to see that Plaintiff

receive the proper paperwork for requesting extended leave.

         54.   Plaintiff did not hear from Defendant again until on or about August 12, 2018,

when Plaintiff’s spouse received forms related to Plaintiff’s pending claims for leave. Initially,

Plaintiff and his wife did not realize the forms they had received were incomplete.

         55.   Defendant responded on or about August 28, 2018, and requested a phone call the

following day with Plaintiff’s spouse to address the issue related to Plaintiff’s leave. Plaintiff’s

wife responded that she was traveling and unavailable, but suggested Defendant speak with

Plaintiff’s then counsel. No one from Defendant’s office contacted counsel.




                                       10
           Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 10 of 16
       56.      On or about September 14, 2018, Plaintiff’s treating psychiatrist noted that the

disability forms did not contain all the attachments they referenced.

       57.      Plaintiff sent an email on September 16, 2018, explaining the deficiency in the

forms. Plaintiff also directed Defendant to include his attorney in all communications related to

his pending leave request.

       58.      On September 17, 2018, Stacy Vobach from Defendant’s Human Resources

Office emailed Plaintiff on behalf of Defendant and provided the missing attachments.

However, she removed Plaintiff’s counsel from the email. Plaintiff responded and again

requested that Defendant communicate with counsel and his wife.

       59.      On September 19, 2018, Plaintiff was admitted for in-patient treatment.

       60.      Plaintiff was terminated on September 21, 2018.

  COUNT I—DISABILITY DISCRIMINATION/ FAILURE TO ACCOMMODATE IN
          VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

       61.      Plaintiff incorporates by reference all prior paragraphs as through fully set forth

herein.

       62.      Plaintiff has a mental health diagnosis which constitutes a disability and

substantially limits one or more of his major life activities within the meaning of the controlling

statutes.

       63.      In addition, or in the alternative, at all relevant times, Defendant perceived or

regarded Plaintiff as suffering from a disability which substantially limited one or more of his

major life activities within the meaning of the controlling statutes.

       64.      Plaintiff is an otherwise qualified individual able to perform the essential

functions his job with or without reasonable accommodations.

       65.      Defendant was aware of Plaintiff’s condition.



                                        11
            Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 11 of 16
       66.        Plaintiff requested a reasonable accommodation.

       67.        Defendant failed to engage in an interactive process with Plaintiff about his

request, and Defendant failed to grant his request.

       68.        Upon learning of Plaintiff’s covered disability and required accommodation,

Defendant subjected Plaintiff to ongoing severe harassment on the basis of his disability,

including making derogatory statements about his condition, withdrawing a job offer, and

unfairly disciplining him.

       69.        Defendant’s treatment of Plaintiff amounted to disability discrimination in

violation of the Missouri Human Rights Act.

       70.        All actions or inactions of or by Defendant occurred by or through its agents,

servants, or employees acting within the course and scope of their employment, as set forth in

this complaint.

       71.        As a direct and proximate result of the unlawful conduct of Defendant as

described in this complaint, Plaintiff has suffered damages which include past and future lost

wages and benefits; a detrimental job record; career damage and diminished career potential;

pain and suffering; and emotional and mental distress in the form of embarrassment, degradation,

humiliation, anxiety, loss of enjoyment of life, loss of sleep, and other nonpecuniary losses.

Plaintiff is also entitled to other appropriate equitable relief.

       72.        Defendant’s conduct was intentional, malicious, and/or outrageous and evidenced

an evil motive, complete indifference to or conscious disregard for the rights of Plaintiff and

others similarly situated, thereby entitled Plaintiff to an award of punitive damages.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count I of his

Complaint, for a finding that he has been subjected to unlawful discrimination on the basis of his




                                     12
         Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 12 of 16
disability for an award of back pay, including lost fringe benefits, bonuses, costs of living

increases and other benefits including interest; for an award of front pay in a reasonable amount;

for an award of compensatory and punitive damages; equitable relief including reinstatement

where Plaintiff is not subjected to discriminatory conduct and/or other hostile, offensive or

intimidating treatment; for his costs expended; for his reasonable attorneys’ and expert’ fees; and

for such other and further relief the Court deems just and proper.

                   COUNT II—HOSTILE WORK ENVIRONMENT IN
                 VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

       73.     Plaintiff incorporates by reference all prior paragraphs as though fully set forth

herein.

       74.     Plaintiff has a covered disability which substantially limits his major life

activities.

       75.     In addition, or in the alternative, at all relevant times, Defendant perceived or

regarded Plaintiff as suffering from a disability which substantially limited one or more of his

major life activities within the meaning of the controlling statutes.

       76.     Plaintiff is an otherwise qualified individual able to perform the essential duties of

his position with out without reasonable accommodation.

       77.     Defendant is aware of Plaintiff’s condition.

       78.     Defendant harassed Plaintiff on the basis of his condition.

       79.      Defendant’s harassment of Plaintiff either created an offensive, hostile, or

intimidating work environment or had the purpose or effect of unreasonably interfering with an

individual’s work performance.




                                      13
          Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 13 of 16
       80.        All actions or inactions of or by Defendant occurred by or through its agents,

servants, or employees acting within the course and scope of their employment, as set forth in

this complaint.

       81.        As a direct and proximate result of the unlawful conduct of Defendant as

described in this complaint, Plaintiff has suffered damages which include past and future lost

wages and benefits; a detrimental job record; career damage and diminished career potential;

pain and suffering; and emotional and mental distress in the form of embarrassment, degradation,

humiliation, anxiety, loss of enjoyment of life, loss of sleep, and other nonpecuniary losses.

Plaintiff is also entitled to other appropriate equitable relief.

       82.        Defendant’s conduct was intentional, malicious, and/or outrageous and evidenced

an evil motive, complete indifference to or conscious disregard for the rights of Plaintiff and

others similarly situated, thereby entitled Plaintiff to an award of punitive damages.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of his

Complaint, for a finding that Defendant subjected him to a hostile work environment, for an

award of back pay, including lost fringe benefits, bonuses, costs of living increases and other

benefits including interest; for an award of front pay in a reasonable amount; for an award of

compensatory and punitive damages; equitable relief including reinstatement where Plaintiff is

not subjected to discriminatory conduct and/or other hostile, offensive or intimidating treatment;

for his costs expended; for his reasonable attorneys’ and expert’ fees; and for such other and

further relief the Court deems just and proper.

        COUNT III—RETALIATION AND WRONGFUL DISCHARGE IN VIOLATION
                   OF THE AMERICANS WITH DISABILITY ACT

       83.         Plaintiff incorporates all preceding paragraphs as though fully set forth herein.




                                     14
         Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 14 of 16
      84.       Plaintiff’s disclosure of his condition, his request for reasonable accommodation,

and his reports of discriminatory treatment were all protected actions.

      85.      After and because of the actions identified in paragraph 83, Plaintiff was harassed

and humiliated on the basis of his disability, lost opportunities for advancement within the

company, was unfairly disciplined, was threatened with termination, and ultimately terminated.

      86.      Defendant also failed to meaningfully communicate with Plaintiff’s designated

representatives during Plaintiff’s time of incapacitation which interfered with his rights under the

ADA, and ultimately led to his termination.

      87.      Defendant unlawfully retaliated against Plaintiff for his protected activity.

Defendant’s conduct violated Plaintiff’s rights under the ADA and was undertaken willfully and

maliciously so as to support an award of punitive damages under the ADA.

      WHEREFORE, Plaintiff asks that the Court enter judgment in his favor on Count III,

finding that he has been subjected to unlawful retaliation and retaliation in violation of the ADA;

for an award of back pay, including lost fringe benefits, bonuses, costs of living increases, and

other benefits, including interest; for an award of front pay in a reasonable amount; for an award

of compensatory damages, for his costs expended; for his reasonable attorneys’ and expert’s

fees; and for such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

       Plaintiff AB hereby requests a trial by jury on all claims in his Complaint that may

properly be submitted to a jury.

                                              Respectfully submitted,


                                              DUGAN SCHLOZMAN LLC


                                               /s/ Mark V. Dugan


                                     15
         Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 15 of 16
                            Heather J. Schlozman, MO Bar # 43234
                            Mark V. Dugan, MO Bar # 39639
                            heather@duganschlozman.com
                            mark@duganschlozman.com
                            8826 Santa Fe Drive, Suite 307
                            Overland Park, Kansas 66212
                            Telephone: (913) 322-3528
                            Facsimile: (913) 904-0213

                            Counsel for Plaintiff




                            16
Case 4:19-cv-00817-HFS Document 1 Filed 10/07/19 Page 16 of 16
